DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 11/23/2020.  This IDS has been considered.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a trailer side weight sensor as claimed comprising an actuator block to support and protect the sensor from damage while in either of two positions, a first 10position in which the contact block, actuator block and load sensor are not in contact with a bottom of the force transfer bar and a second position in which the contact block, actuator block and load sensor are raised into contact with the bottom of the force transfer bar through the opening in the tube bottom, using an actuator slide, to such a height that weight is transferred from the ball latch directly to the load sensor which is 15sandwiched between the contact block and actuator block in combination with the remaining claim limitations.

Regarding claim 11, none of the prior art alone or in combination neither discloses nor renders obvious a vehicle side weight sensor comprising an actuator block to support and protect the sensor from damage while in either of two positions, a first position in which the contact block, actuator block and load sensor are not in contact with a bottom of the force transfer bar and a second position in which the contact block, actuator block and load sensor are raised into contact with the bottom of the force 20transfer bar through the opening in the tube bottom, using an actuator slide, to such a height that weight is transferred from the ball support directly to the load sensor which is sandwiched between the contact block and actuator block in combination with the remaining claim limitations.
McAllister (US 2015/0306929) and Wirthlin (US 2013/0253814) both disclose ball support tubes comprising load sensors for weighing a tongue weight. 
A different document to McAllister (2016/0185170) is the only document that both discloses a hitch receiver tube comprising a load cell and an actuating mechanism.  Here, the actuating mechanism does not have the same two positions as claimed (namely to bring the load sensor in and out of contact with the force bar) but is instead used to align the ball support with the hitch receiver, therefore solving a different problem of hitch height adjustment and alignment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863